DETAILED ACTION
	The Examiner of Record had changed from Rodney Swartz to Jennifer Graser.

 Claims 1-3, 5-9, 11, 12, 14, 15, 19, 20, 22-25, 27-30, 32-37, 41-44, 46-48 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The amendment and remarks filed 1/25/22 have been entered.
	Claims 16, 17, 38-39, 49 and 50 are under consideration.
Newly submitted claim 51 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method claim does not use the product that is in the claims under examination.  It is not dependent from the product claims under examination and the composition administered does not comprise the same ingredients, e.g., does not comprise the modulating agents.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 51 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	The former rejections/objections are rendered moot due to the amendment to the claims.  The following rejections are made due to the new grounds of rejection, e.g., formerly examined claims did not actively recite that the vaccine contained BCG, e.g., the claim only actively recited ‘one or more modulating agents…”.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 38, 39, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 38 have been amended to recite that the pharmaceutical formulation comprises BCG and that the modulating agents are ‘comprised in a BCG vaccine’.  This language is vague and confusing.  Commercially available BCG vaccine has existed for over 80 years and is made from a weakened strain of M.tuberculosis (TB) bacteria.  The wording of the claim makes it unclear if “in a BCG vaccine” is referring to inherent proteins and molecules that naturally are present in this weakened strain or if the formulation is a vaccine of BCG with additional ingredient in a composition format, e.g., the one or more modulating agents.  The way the claims are currently written does not make this clear and the metes and bounds of the invention cannot be understood.  Additionally, the modulating agents are described by functional properties only and it is unclear what structures are encompassed by this functional description, e.g., wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung T cells.  The recitation of only functional description to describe the invention (modulating agents) is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  Further, the description would appear to encompass countless different molecules that are from different sources and biologically and chemically distinct and it is unclear which would work with BCG to treat intracellular bacterial infection.   The claim should provide any structural properties or recite specific known agents, which would allow for one to identify the protein without ambiguity.  The mere recitation these various functional properties does not adequately define the agents.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claims 17 and 39 are also vague and confusing because it recites that the BCG vaccine (in claim 16) is “configured for intradermal, intramuscular, etc.” administration.  The BCG vaccine is contained within the pharmaceutical formulation recited in claim 16/38; therefore, it would make sense that it would be the ‘pharmaceutical formulation’ which is is “configured for intradermal, intramuscular, etc.” administration.  Appropriate clarification and/or correction is required.
	Claims 17 and 39 are vague and indefinite due to the term ‘preferably’ in the claims.  The claims are indefinite because it is unclear whether the limitation(s) is required or limiting.  The claim is not limited to this ‘configuration’ and it is unclear how an intravenous or intradermal or intramuscular, etc. administration would differ from one another. The ‘term’ configured in relation to these administration routes is unclear.  Appropriate clarification and/or correction is required.

.  Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 16, 17, 38, 39, 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The instant claims are drawn to, for example:
16. (Currently Amended) A pharmaceutical formulation for therapeutic or prophylactic treatment of an intracellular bacterial infection in a subject in need thereof, comprising one or more modulating agents and Bacille Calmette-Guerin (BCG), wherein the one or more modulating agents and BCG are comprised in a BCG vaccine, and wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung T cells.

38. (Currently Amended) A pharmaceutical formulation for therapeutic or prophylactic treatment of an infection in a subject in need thereof, comprising one or more modulating agents and Bacille Calmette-Guerin (BCG), wherein the one or more modulating agents and BCG are comprised in a BCG vaccine, wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung resident _T cells; and wherein the infection is caused by intracellular and/or extracellular pathogens.

The instant claims are drawn to compositions to be used as vaccines which comprise a known vaccine, BCG, and any one or more modulating agents defined by immunological function only. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed modulating agents, and with the synergistic or combined effect of treating and/or preventing/prophylactic treatment any intracellular and/or or bacterial infection or intracellular and/or extracellular pathogen, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the “written description” requirement is broader than tomerely explain how to “make and use”; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the “writtendescription” inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The [product] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, “’Written Description” Requirement (66 FR 1099-1111, January 5,2001) state, “[p]ossession may be shown in a variety of ways including description of an actualreduction to practice, or by showing the invention was ‘ready for patenting’ such asby disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. At 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, “[f]or inventions in an unpredictable art, adequatewritten description of a genus which embraces widely variant species cannot beachieved by disclosing only one species within the genus’” (Id. At 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus.
Therefore, absent a detailed and particular description of arepresentative number, or at least a substantial number of the specific modulating agents, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of modulating agents to be used in the claimed formulations and methods at the time of filing. The scope of the claim includes numerous structural variants (i.e. completely different molecules from different sources with different structures for the treatment of different pathogens), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesedifferent formulations, other than the well-known BCG vaccine. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of pharmaceutical formulations at the time the invention was made.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the structural components in the claimed compositions 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theformulations in the methods and compositions as instantly claimed. 
Claim Rejections – 35 USC § 112-Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 16, 17, 38, 39, 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to, for example:
16. (Currently Amended) A pharmaceutical formulation for therapeutic or prophylactic treatment of an intracellular bacterial infection in a subject in need thereof, comprising one or more modulating agents and Bacille Calmette-Guerin (BCG), wherein the one or more modulating agents and BCG are comprised in a BCG vaccine, and wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung T cells.

38. (Currently Amended) A pharmaceutical formulation for therapeutic or prophylactic treatment of an infection in a subject in need thereof, comprising one or more modulating agents and Bacille Calmette-Guerin (BCG), wherein the one or more modulating agents and BCG are comprised in a BCG vaccine, wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung resident _T cells; and wherein the infection is caused by intracellular and/or extracellular pathogens.

The specification is not enabled for this broadly claimed invention.
Commercially available BCG vaccine has existed for over 80 years and is made from a weakened strain of M.tuberculosis (TB) bacteria.  The wording of the claim makes it unclear if “in a BCG vaccine” is referring to inherent proteins and molecules that naturally are present in this weakened strain or if the formulation is a vaccine of BCG with additional ingredient, e.g., the one or more modulating agents.   The wording of the claim makes it unclear if “in a BCG vaccine” is referring to inherent proteins and molecules that naturally are present in this weakened strain or if the formulation is a vaccine of BCG with additional ingredient, e.g., the one or more modulating agents.  Additionally, the modulating agents are described by functional properties only and it is unclear what structures are encompassed by this functional description, e.g., wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung T cells.  The recitation of only functional description to describe the invention (modulating agents) is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  Further, the description would appear to encompass countless different molecules that are from different sources and biologically and chemically distinct and it is unclear which would work with BCG to treat intracellular bacterial infection or any extracellular or intracellular pathogen.
The specification does not teach the treatment, much less prevention of the broadly recite ‘any intracellular bacterial infection or any extracellular on intracellular pathogen’.  There are no working examples in the specification which demonstrate and the  ‘any intracellular bacterial infection or any extracellular or intracellular pathogen” encompass a wide range of different infections caused by vastly different organisms.  It is unclear how a composition comprising only BCG (weakened M.tuberculosis strain) would treat or prevent all of these different infections.  The specification provides a laundry list of different potential modulating agents.
For example, see the teachings in the instant specification:
Modulating Agents

[0113] Agents may include any potential class of biologically active conditions, substances or agents, such as for instance antibodies, proteins, peptides, nucleic acids, oligonucleotides, small molecules, or combinations thereof.

[0114] The modulating agents may be protein binding agents. As used herein, an agent can refer to a protein-binding agent that permits modulation of activity of proteins or disrupts interactions of proteins and other biomolecules, such as but not limited to disrupting protein-protein interaction, ligand-receptor interaction, or protein-nucleic acid interaction. Agents can also refer to DNA targeting or RNA targeting agents. Agents may include a fragment, derivative and analog of an active agent. The terms “fragment,” “derivative” and “analog” when referring to polypeptides as used herein refers to polypeptides which either retain substantially the same
biological function or activity as such polypeptides. An analog includes a proprotein which can be activated by cleavage of the proprotein portion to produce an active mature polypeptide. Such agents include, but are not limited to, antibodies ("antibodies" includes antigen-binding portions
of antibodies such as epitope- or antigen-binding peptides, paratopes, functional CDRs; recombinant antibodies; chimeric antibodies; humanized antibodies; nanobodies; tribodies; midibodies; or antigen-binding derivatives, analogs, variants, portions, or fragments thereof), protein-binding agents, nucleic acid molecules, small molecules, recombinant protein, peptides, aptamers, avimers and protein-binding derivatives, portions or fragments thereof. An “agent” as used herein, may also refer to an agent that inhibits expression of a gene, such as but not limited to a DNA targeting agent (e.g., CRISPR system, TALE, Zinc finger protein) or RNA targeting
agent (e.g., inhibitory nucleic acid molecules such as RNAi, miRNA, ribozyme).


[0109] As further detailed herein, a modulating agent broadly encompasses any condition, substance or agent capable of modulating one or more phenotypic aspects of a cell or cell population as disclosed herein. Such conditions, substances or agents may be of physical, chemical, biochemical and/or biological nature. A candidate agent refers to any condition, substance or agent that is being examined for the ability to modulate one or more phenotypic aspects of a cell or cell population as disclosed herein in a method comprising applying the candidate agent to the cell or cell population (e.g., exposing the cell, cell population, or tissue to the candidate agent or contacting the cell, cell population, or tissue with the candidate agent) and observing whether the desired modulation takes place. In some instances, the cell population comprises immune cells, in some embodiments, the cell population comprises T cells ormacrophages.

[0110] The term “modulate” includes up-regulation and down-regulation, e.g., enhancing or inhibiting a response.

[0111] As used herein, modulating, or to modulate, generally means either reducing or inhibiting the expression or activity of, or alternatively increasing the expression or activity of a target gene. In particular, modulating can mean either reducing or inhibiting the activity of, or
alternatively, increasing a (relevant or intended) biological activity of, a target or antigen as measured using a suitable in vitro, cellular or in vivo assay (which will usually depend on the target involved), by at least 5%, at least 10%, at least 25%, at least 50%, at least 60%, at least 70%, at
least 80%, at least 90%, or more, compared to activity of the target in the same assay under the same conditions but without the presence of an agent. An increase or decrease refers to a statistically significant increase or decrease, respectively. For the avoidance of doubt, an increase
or decrease will be at least 10% relative to a reference, such as at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 98%, or more, up to and including at least 100% or more, in the case of an
increase, for example, at least 2-fold, at least 3-fold, at least 4-fold, at least 5-fold, at least 6-fold, at least 7-fold, at least 8-fold, at least 9-fold, at least 10-fold, at least 50-fold, at least 100-fold, or
more. Modulating can also involve effecting a change (which can either be an increase or a decrease) in affinity, avidity, specificity and/or selectivity of a target or antigen, such as a receptor and ligand. Modulating can also mean effecting a change with respect to one or more biological or physiological mechanisms, effects, responses, functions, pathways or activities in which the target or antigen (or in which its substrate(s), ligand(s) or pathway(s) are involved, such as its signaling pathway or metabolic pathway and their associated biological or physiological effects)
is involved. Again as will be clear to the skilled person, such an action as an agonist or an antagonist can be determined in any suitable manner and/or using any suitable assay known or described herein (e.g., in vitro or cellular assay), depending on the target or antigen involved. Accordingly, a modulating agent in an amount sufficient to modify a mycobacteria infection in a cell or tissue would provide the agent in an amount to effect a change in the amount of infection compared to the amount of infection in the cell or tissue in the absence of modulating agent, or untreated. The amount of modulating agent will vary according to the pathway, gene, or gene product targeted, the host, the tissue or cell, and the amount or copy number of the mycobacteria infection.

This description encompasses such a vast number of completely different agents and none are directly identified as assisting in prophylactically treating any intracellular bacterial infection (with the exception of Mtb) or any intracellular or extracellular pathogen. The specification provides no results of treatment/protection of a bacterial infection other than M.tuberculosis, and no protection from other “intracellular and/or extracellular pathogens”.   Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the structural components in the claimed compositions 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theformulations in the methods and compositions as instantly claimed. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 16, 17, 38-39, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Eur. Review for Med. and Pharma. Sci. 2012. 16:2029-2036).
	Li et al teach that active immunization with the BCG vaccine induce production of IL-17 and interferon gamma.  See abstract.  It is taught that protein antigens in the Mycobacterium strain activate these cytokines, e.g., increase expression. See column 1 & 2, page 2029, and ‘materials in methods’ on page 2030.  Page 2031, column 2, recites that the level of IL-17 and gamma interferon were extremely high in the whole blood form infants or children vaccinated with BCG than those nonvaccinated with BCG.  Infants are administered vaccine intradermally. It is noted that the vaccine would be able to be administered intravenously, e.g., configuration would be the same.   Additionally, since the vaccine taught by the prior art reference, e.g., BCG vaccine, is identical to that instantly claimed it would inherently perform the same functions.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claims recite that the modulating agents are comprised in a BCG vaccine which reads on the protein antigens in the BCG strain, e.g., comprised in.
9.	Claim(s) 16, 17, 38-39, 49 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay et al (Infect. Immun. 1970. 2(5): 574-82).
	Barclay et al teach that four of seven monkeys vaccinated intravenously with 1 mg of live BCG 8 weeks prior to challenge with 40 units of H37Rv had no gross evidence of disease at autopsy 13 weeks post-infection; the other three monkeys had minimal disease. These data demonstrated that (i) reproducible and progressive infection could be induced in rhesus monkeys infected in a manner which simulated natural infection of man and (ii) a high level of resistance to infection could be induced by BCG vaccine in the rhesus monkey, which in nature is highly susceptible to tuberculous infection.  On page 575, column 1, it is recited that live BCG was administered intravenously (iv) to monkeys because earlier results indicated that BCG was most effective by this route.  This was found true in the present study which showed that monkeys challenged with virulent strains after iv infection with BCG developed highly significant resistance to infection.  Since the vaccine taught by the prior art reference, e.g., BCG vaccine, is identical to that instantly claimed it would inherently perform the same functions.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claims recite that the modulating agents are comprised in a BCG vaccine which reads on the protein antigens inherently contained within the BCG strain, e.g., comprised in.

Status of claims:
	No claims are presently allowed.  McNeil Jr, D (The New York Times. Jan 1, 2020; Global Health “New Injection Method Makes an Old TB Vaccine Far More Powerful”
	McNeil Jr recites:
Intravenous administration of BCG vaccine has been tried before. In the late 1960s, researchers tested the idea on a few monkeys and found it to be highly protective.
But for unknown reasons, they did not pursue that route. The chief authors of those studies, Dr. William R. Barclay and Edgar E. Ribi, have since died.
In the introduction to a later study, Dr. Seder said, they described intravenous injection of vaccines as “impractical” for humans and instead endorsed giving BCG by aerosol mist.
That idea was never adopted either, and it did not work well in the current study.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/27/22